--------------------------------------------------------------------------------

Exhibit 10.27

FORM OF

STANDBY PURCHASE AGREEMENT

AGREEMENT

, made and entered into on this _____ day of _____, 2004* (this "Agreement") by
and between MELLON HBV ALTERNATIVE STRATEGIES LLC ("HBV"), a Delaware limited
liability company, acting on behalf of itself and certain affiliated funds and
accounts managed by it (together with HBV, the "HBV Investors"), and together
with any other entities (the "Other Investors") that are identified to Seitel,
Inc., as reorganized pursuant to the Chapter 11 Cases (the "Reorganized Debtor,"
and together with all its direct and indirect subsidiaries, the "Reorganized
Debtors"), by HBV in writing not more than seven (7) nor less than three (3)
days prior to the Guarantee Performance Date (as hereinafter defined); provided,
that such Other Investors shall consist of a limited number of (i) "qualified
institutional buyers" as defined in Rule 144A under the Securities Act, and/or
(ii) "accredited investors" as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act, which are institutions; and provided,
further, that each such Other Investor shall execute a separate subscription
agreement with the Reorganized Debtor containing terms and conditions no less
favorable to the Reorganized Debtor than those set forth herein; it being hereby
understood and acknowledged that such Other Investors shall have no rights or
obligations under this Agreement (such agreements with the Other Investors being
hereafter referred to collectively as the "Other Standby Purchase Agreements"),
and SEITEL, INC., a Delaware corporation (the "Company"). All capitalized terms
used but not defined in this Agreement have the respective meanings ascribed
thereto in that certain Third Amended Joint Plan of Reorganization under chapter
11 of the Bankruptcy Code, as modified (Case No. 03-12227 (PJW)) filed by the
Debtors in the United States Bankruptcy Court, District of Delaware (the
"Bankruptcy Code"), dated February 4, 2004 (the "Plan").



WITNESSETH:

WHEREAS

, (i) on July 21, 2003 (the "Filing Date") the Debtors Filed voluntary petitions
in the Bankruptcy Court for reorganization relief under chapter 11 (the "Chapter
11 Cases") of the Bankruptcy Code; (ii) on August 5, 2003, the Debtors Filed a
disclosure statement in support of their plan; (iii) having Filed objections to
both the foregoing plan and disclosure statement, the Committee Filed on
November 6, 2003, a plan and a disclosure statement in support of its plan; and
(iv) on November 26, 2003, the Committee Filed an amended plan and related
disclosure statement, to which plan and disclosure statement the Debtors
objected;



WHEREAS

, on January 30, 2004 the Bankruptcy Court entered an order (a) approving the
Commitment Letter (as hereinafter defined) entered into between the Company and
HBV on January 6, 2004, and (b) providing that the Company and the HBV Investors
and the Other Investors (together, the "Investors") could enter into a standby
investment agreement and any related documents without further approval of the
Bankruptcy Court;



*To be executed and delivered on the Plan Effective Date.

--------------------------------------------------------------------------------

WHEREAS

, the Plan provides that the holders of the Company's Allowed Equity Interests,
shall have the right, but not the obligation, to maintain their equity ownership
in the Company by exercising warrants, in accordance with Article V and related
definitions of the Plan (the "Warrant Offering"), to purchase additional shares
of common stock (the "Offered Shares") of the Reorganized Debtor, at an exercise
price of $0.60 per share (the "Exercise Price"), and at a maximum aggregate
purchase price of $75 million; and



WHEREAS

, the parties hereto desire to reconfirm the matters contemplated by, and
consistent with such purpose restate in their entirety the terms and conditions
of, the Commitment Letter (and annexed term sheet).



NOW, THEREFORE

, the parties hereto agree as follows:



ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) The following terms, as used herein, have the
following meanings:

"Affiliate" means, with respect to any Person, any other Person who directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such other Person. The phrases "control", "controlled
by" and "controlling" (and all correlative expressions thereof) have the
respective meanings assigned thereto in Rule 12b-2 under the Exchange Act.

"Commitment Letter" means the standby funding commitment letter and annexed term
sheet dated January 5, 2004, between HBV and the Company, which was approved by
the Bankruptcy Court by Order dated January 30, 2004 and which, upon the
execution and delivery of this Agreement on the date hereof, hereby is
superseded in its entirety by this Agreement.

"Guarantee Performance Date" shall mean a date mutually selected by the Debtors,
the Committee and the HBV Investors, which shall not be later than the 10th day
next following the Expiration Date, on which the Reorganized Debtor and the HBV
Investors shall perform their respective obligations under this Agreement.

"Investor Representative" means HBV, as representative, solely for purposes of
this Agreement, of the Investors.

"Lien" means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset, excluding any restrictions which may be
imposed pursuant to any federal or state securities or "blue sky" laws. For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any property or asset which it has acquired or holds subject to the interest of
a vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such property or asset.

"Material Adverse Change" means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Company or the Reorganized Debtor; provided, however, that neither (a) the
filing or the consummation of the Plan nor (b) any other event that has
previously been disclosed in writing to HBV shall be deemed a Material Adverse
Change.

"Offered Shares Registration Statement" means the registration statement on Form
S-1 filed by the Reorganized Debtor with the SEC under the Securities Act, which
provides for the offer and sale by the Reorganized Debtor of the Offered Shares.

"Person" means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

"Registration Rights Agreement" means the registration rights agreement entered
into simultaneously herewith on the date hereof and attached hereto as Exhibit
A.

"Transaction Documents" means this Agreement, the Registration Rights Agreement,
and any other agreement or instrument evidencing and effectuating the rights and
obligations of the parties under this Agreement (but does not include the
Commitment Letter).

ARTICLE 2

WARRANTS, PURCHASE AND SALE

Section 2.01. Funding Guarantee. To the extent that, for any reason, the
Shareholder Warrants are not exercised in full on or prior to the Expiration
Date, on the Guarantee Performance Date, (i) the HBV Investors, subject to the
terms and conditions of this Agreement, and (ii) the Other Investors, subject to
the terms and conditions of their separate subscription agreements to be entered
into by such Other Investors and the Reorganized Debtor not less than three (3)
nor more than seven (7) days prior to the Guarantee Performance Date (and which
agreements will contain material and substantive terms and conditions no less
favorable to the Reorganized Debtor than those set forth in this Agreement),
shall, severally and not jointly, purchase at the Exercise Price such number of
shares of Reorganized Seitel Common Stock determined (as provided in the
immediately following sentence) by subtracting (x) the aggregate number of
shares of Reorganized Seitel Common Stock purchased upon exercise of the
Shareholder Warrants from (y) the aggregate number of Offered Shares of
Reorganized Seitel Common Stock. The Investor Representative shall notify the
Reorganized Debtor in writing not less than three (3) days prior to the
Guarantee Performance Date of the name of each of the Other Investors (together
with all relevant information regarding such Other Investors' beneficial
ownership interest, if any, in any securities of the Reorganized Debtor and all
such other information as would be required to be specified in a Securities Act
registration statement relating to the offer and sale by selling shareholders
pursuant to Items 506 and 507 of Regulation S-K) and the number of shares of
Reorganized Seitel Common Stock to be purchased by each of them and the manner
in which such shares should be denominated and certificated as provided in
Section 2.03(b)(i) hereof. HBV undertakes, covenants and agrees that on the
Guarantee Performance Date it shall purchase (and pay in full the exercise price
therefor) all Offered Shares that the Investors for any reason fail to purchase
on the Guarantee Performance Date, including, without limitation, any such
failure resulting from the fact that the Other Investors and the Reorganized
Debtor do not enter into an Other Standby Purchase Agreement or any Other
Investor's failure to perform under any Other Standby Purchase Agreement.

Section 2.02. Guarantor Warrants. (a) On the Guarantee Performance Date, whether
or not the Investors are required to purchase any shares of Reorganized Seitel
Common Stock (assuming, for the purpose of this Section 2.02(a), the
non-occurrence and non-existence of any breach of HBV's and the HBV Investors'
obligations hereunder), the Guarantor Warrants shall be issued to the Investors
on a pro rata basis according to a schedule to be delivered by the Investor
Representative to the Reorganized Debtor not less than three (3) days prior to
the Guarantee Performance Date.

(b) The Guarantor Warrants (in the form of Exhibit B hereto) shall become
exercisable at the Guarantee Exercise Price on the Guarantee Performance Date
and shall expire on the seventh anniversary thereof. The aggregate number of
shares of Reorganized Seitel Common Stock issuable upon exercise of the
Guarantor Warrants shall equal 9.1% of the outstanding shares of Reorganized
Seitel Common Stock, on a fully diluted basis, without giving effect to the
issuance of shares of Reorganized Seitel Common Stock reserved for issuance
under the Reorganized Debtor's 2004 omnibus employee and non-management director
and consultant stock option plan contemplated by the Plan.

Section 2.03. Guarantee Performance Date; Expenses. (a) The closing of the
transactions contemplated by this Agreement will take place at the offices of
Greenberg Traurig, LLP, The MetLife Building, 200 Park Avenue, New York, New
York 10166, at 10:00 A.M., New York City time, on the Guarantee Performance
Date, unless another time, date or place is agreed to in writing by the Company
and the HBV Investors.

(b) On the Guarantee Performance Date,

(i) if the Investors are required to purchase shares of Reorganized Common Stock
hereunder and under the Other Standby Purchase Agreements: (A) simultaneously
against the payment referred to in clause (B) below, the Reorganized Debtor will
deliver to each of the Investors stock certificates evidencing the purchase by
and issuance to them of their shares of Reorganized Seitel Common Stock, dated
the Guarantee Performance Date and registered in the Reorganized Debtor's share
registry in the name of the Investors; provided that, any Investor may notify
the Company or the Reorganized Debtor in writing prior to such issuance, but not
less than two (2) days before the Guarantee Performance Date, that it desires
such certificate to be issued in another denomination(s) or registered in the
name or names of any of their Affiliates, in which case the certificate shall be
issued in the denomination and registered in the name or names specified in such
notice (subject to the completion by any such Investors and submission to the
Reorganized Debtor of all appropriate documentation therefor, including as
applicable, backup withholding tax certifications, requisite signature
guarantees, and the like); and (B) each of the Investors, or one or more of
their Affiliates, will pay the Exercise Price by wire transfer of immediately
available funds to such account(s) as the Reorganized Debtor may reasonably
direct by written notice delivered to the Investor Representative by the
Reorganized Debtor not less than two (2) days before the Guarantee Performance
Date; and

(ii) the Reorganized Debtor shall deliver the Guarantor Warrants to the
Investors as provided in Section 2.02 hereof.

(c) On the Guarantee Performance Date, the Reorganized Debtor shall reimburse
HBV in immediately available funds for all actual and reasonable fees and
out-of-pocket expenses (the "Expenses") incurred by it on behalf of and in
respect of itself and the Investors in connection with the negotiation,
preparation, execution and delivery of the Commitment Letter, this Agreement and
any and all definitive documentation or other acts relating hereto or thereto,
including, but not limited to, (i) the actual and reasonable fees and
out-of-pocket expenses of counsel (including one Delaware local counsel),
accountants and/or consultants to the Investors and the reasonable fees and
expenses incurred by HBV in connection with any due diligence conducted by HBV
for itself and as Investor Representative (including reasonable fees and
expenses payable to consultants); (ii) any fees and expenses incurred in
connection with any required waivers, consents, approvals and filings under the
HSR Act or any other state or federal law; and (iii) any fees and expenses
incurred in connection with litigation, contested matters, adversary
proceedings, or negotiations necessitated by such litigation, contested matter
or adversary proceedings, relating to the Commitment Letter, this Agreement or
the Chapter 11 Cases, the aggregate amount of which HBV shall notify the
Reorganized Debtor not less than two (2) days prior to the Guarantee Performance
Date; it being hereby acknowledged and agreed that not later than the Guarantee
Performance Date HBV shall have delivered to the Reorganized Debtor an invoice
(itemized as to fees and out-of-pocket expenses in reasonable detail) of the
Expenses, if any, not theretofore paid in full by the Reorganized Debtor. HBV
acknowledges that the Company has previously advanced to HBV $300,000 (the
"Advance") to be used to fund Expenses in connection with the matters described
in this Section 2.03(c), and that the Company was authorized by the Funding
Agreement Approval Order to advance an additional $200,000 to HBV prior to the
Reorganized Debtor making payment in full of any Expenses not theretofore paid
in full and outstanding on the Guarantee Performance Date. Once paid, the
Expenses shall not be refundable or form the basis of any defense, setoff, or
recoupment claim under any circumstances, regardless of whether the transactions
contemplated by this Agreement are consummated. Pursuant to the Funding
Agreement Approval Order, the Expenses are administrative expenses and
obligations of the Debtors' estates until paid.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to HBV as of the date hereof that:

Section 3.01. Capital Stock. After giving effect to the Effective Date, the
Guarantee Performance Date and the transactions contemplated by this Agreement,
including issuance of the Reorganized Seitel Common Stock, all outstanding
shares of Reorganized Seitel Common Stock will be duly authorized, validly
issued, fully paid and nonassessable. Except for the Guarantor Warrants to be
issued to the Investors on the Guarantee Performance Date[,any options permitted
to remain outstanding under the Plan or by the Confirmation Order] and options
that may be issued under the 2004 omnibus employee and non-management director
and consultant stock option plan contemplated by the Plan, as of the Effective
Date, there will be no outstanding options with respect to the Reorganized
Debtor or any capital stock of any of the Reorganized Debtors' subsidiaries. If
the Investors are required to purchase shares of Reorganized Common Stock
hereunder or under the Other Standby Purchase Agreements, the delivery of a
certificate or certificates on the Guarantee Performance Date representing such
purchase in the manner provided in Section 2.03(b) will transfer to the
Investors title to the Reorganized Seitel Common Stock as described in the
Confirmation Order.

Section 3.02. Governmental Authorization. In reliance upon and assuming the
accuracy and completeness of the representations set forth in Section 4.06
hereof, and other than filings under state securities or "blue sky" laws and a
Notice (or Notices) of Sale pursuant to Regulation D under the Securities Act,
except as set forth the Disclosure Statement and as contemplated by the Plan,
the execution, delivery and performance by the Company or the Reorganized Debtor
of the Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby require no action by or in respect
of, or filing with, any governmental body, agency or official.

Section 3.03. Noncontravention. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
of the transactions contemplated hereby and thereby by the Reorganized Debtor
will not (i) violate the amended and restated certificate of incorporation or
bylaws of the Reorganized Debtor, (ii) assuming the accuracy and completeness of
the representations set forth in Section 3.04, violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (iii) assuming the obtaining
of all Required Consents, constitute a default under or give rise to any right
of termination, cancellation or acceleration of any right or obligation of the
Reorganized Debtor under any provision of any agreement or other instrument
binding upon the Reorganized Debtor or by which any of the Reorganized Debtors'
assets or Properties are or may be bound or (iv) result in the creation or
imposition of any Lien on any of the Reorganized Debtors' assets or properties,
other than Permitted Liens.

Section 3.04. Litigation. There is no action, suit, investigation or proceeding
pending against, or to the knowledge of the Company, threatened against or
affecting, the Company or the Reorganized Debtor before any court or arbitrator
or any governmental body, agency or official which in any manner challenges or
seeks to prevent, enjoin, alter or materially delay the transactions
contemplated by the Transaction Documents.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE HBV INVESTORS

HBV, on behalf of itself and each of the HBV Investors, represents and warrants
to the Company as of the date hereof and as of the Guarantee Performance Date
that:

Section 4.01. Corporate Existence and Power. HBV and each HBV Investor, is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all powers and all material governmental
licenses, authorizations, permits, consents and approvals required to carry on
its business as now conducted. HBV is duly authorized to act for and on behalf
of each HBV Investor with regard to the subject matter of this Agreement and the
Transaction Documents

Section 4.02. Authorization. The execution, delivery and performance by HBV and
each HBV Investor of the Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby are (i)
within the corporate power and authority of HBV and the HBV Investors and (ii)
have been duly authorized by all requisite corporate, partnership, limited
liability company and other requisite action of HBV and the HBV Investors. This
Agreement has been, and each of the other Transaction Documents to which HBV and
the HBV Investors is a party when executed and delivered by HBV and the HBV
Investors will be, duly and validly executed and delivered by HBV and the HBV
Investors, and this Agreement constitutes, and each of such other Transaction
Documents when executed and delivered by HBV and the HBV Investors will
constitute, a valid and binding agreement of HBV and the HBV Investors
enforceable against HBV and the HBV Investors in accordance with its terms,
except as such enforcement is limited by bankruptcy, reorganization, insolvency
and other similar laws affecting the enforcement of creditors' rights generally
and limitations imposed by general principles of equity.

Section 4.03. Governmental Authorization. The execution, delivery and
performance by HBV and each HBV Investor of the Transaction Documents to which
it is a party and the consummation of the transactions contemplated hereby and
thereby require no action by or in respect of, or filing with, any governmental
body, agency or official.

Section 4.04. Noncontravention. The execution, delivery and performance by HBV
and each HBV Investor of the Transaction Documents to which it is a party and
the consummation by it of the transactions contemplated hereby and thereby do
not and will not (i) violate the organizational, investment management or any
similar documents of each HBV or such HBV Investor, or (ii) assuming compliance
with the matters referred to in Section 4.03, violate any applicable law, rule,
regulation, judgment, injunction, order or decree.

Section 4.05. Litigation. There is no action, suit, investigation or proceeding
pending against, or to the knowledge of HBV or such HBV Investor, threatened
against or affecting, such Investor before any court or arbitrator or any
governmental body, agency or official which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the transactions contemplated by the
Transaction Documents.

Section 4.06. Securities Law Representations.

(a) HBV and each HBV Investor is purchasing the Reorganized Seitel Common Stock
and the Guarantor Warrants (and the shares of Reorganized Seitel Common Stock
underlying the Guarantor Warrants) (collectively, the "Securities") solely for
its own account, for investment purposes only and not with a view towards or in
connection with the public sale or distribution thereof in violation of the
Securities Act.

(b) Each HBV Investor is a "qualified institutional buyer" as defined in Rule
144A under the Securities Act, and/or an "accredited investor" as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act.

(c) Each HBV Investor understands that the Securities are being offered and sold
by the Company or the Reorganized Debtor in reliance on an exemption from the
registration requirements of the Securities Act and equivalent state securities
"blue sky" laws, and that the Company or the Reorganized Debtor is relying upon
the accuracy of, and HBV's and the HBV Investors' compliance with, their
representations, warranties and covenants set forth in this Agreement to
determine the availability of such exemption and the eligibility of HBV and the
HBV Investors' eligibility to be offered and to purchase the Securities.

(d) Neither HBV nor the HBV Investors, nor any of their respective affiliates or
any persons acting on their behalf, has the intention of entering, or will enter
into, prior to the Guarantee Performance Date, any put or call option, straddle,
hedge arrangement, short position or other similar instrument or arrangement
with respect to the Securities (or any interest therein), and neither HBV nor
the HBV Investors, nor any of their respective affiliates or any persons acting
on their behalf, will use, prior to the Guarantee Performance Date, Securities
acquired pursuant to this Agreement to settle any put or call option, straddle,
hedge arrangement, short position or other similar instrument or arrangement
that may have been entered into prior to the execution of this Agreement. HBV
will not, and will not permit any of the HBV Investors, directly or indirectly,
to make bids or purchases for the purposes of creating actual or apparent active
trading in, or of raising the price of, any securities of the Company or the
Reorganized Debtor, which is designed to or which would constitute, or which
might reasonably be expected to cause or result in, manipulation of the price of
any securities of the Company or the Reorganized Debtor in violation of
Regulation M or Rule 10b-18 under, or Sections 9 or 18, of the Exchange Act.

(e) HBV and each of the HBV Investors has not entered and will not enter into
any contract, commitment, plan, arrangement or understanding with respect to the
distribution of the Securities (or any interest therein), except for such
arrangements expressly provided in this Agreement.

(f) HBV and each HBV Investor will not offer for sale, offer for purchase, sell
or otherwise transfer the Securities (or any interest therein) without
registration under the Securities Act or (as determined by counsel in an opinion
of such counsel) an available exemption therefrom and fully understands and
agrees that it must bear the economic risk of an investment in the Securities
because, among other reasons, the Securities will not have been registered under
the Securities Act or under the securities laws of any state and, therefore,
cannot be resold, pledged, assigned or otherwise disposed of unless they are
registered under the Securities Act and under the applicable securities laws of
such states prior to such resale, pledge, assignment or other disposition, or an
exemption from such registration otherwise is available. In particular, HBV and
the HBV Investors are aware that the Securities, when issued, will be
"restricted securities," as such term is defined in Rule 144 under the
Securities Act ("Rule 144"), and may not be sold pursuant to Rule 144 unless all
of the conditions of Rule 144 are met. HBV and the HBV Investors also understand
that, except as otherwise provided in the Registration Rights Agreement, the
Company and the Reorganized Debtor are under no obligation to register the
Securities on their behalf or to assist them in complying with any exemption
from registration under the Securities Act or applicable state securities laws.
HBV and the HBV Investors further understand that offers and sales of the
Securities are further restricted by applicable state securities laws and the
provisions of this Agreement and will comply with all applicable laws and
regulations in each jurisdiction in which they offer or sell the Securities.

(g) None of HBV or the HBV Investors will take any action whatsoever that would
otherwise cause the exemption from the registration requirements of the
Securities Act and equivalent state securities "blue sky" laws being relied on
by the Company or the Reorganized Debtor in connection with the transactions
contemplated by this Agreement and the other Transaction Documents to not be
available to the Company or the Reorganized Debtor to effect such transactions;
provided, that no action taken by HBV or the HBV Investors expressly provided
for in or as contemplated by this Agreement shall be prohibited hereunder.

ARTICLE 5

COVENANTS OF THE COMPANY

The Company agrees that:

Section 5.01. Conduct of the Business. From the date hereof until the Guarantee
Performance Date, the Company shall, and shall cause the Reorganized Debtor and
each of its subsidiaries and Affiliates to, conduct its business as provided or
contemplated in the Plan, the Disclosure Statement and the Confirmation Order.

Section 5.02. Access to Information. Upon reasonable notice and pursuant to the
terms of the Confidentiality Agreement between the Company and HBV dated as of
October 13, 2003 , the Reorganized Debtor will afford the Investor
Representative full and complete access to the books, records and properties of
the Company and the Reorganized Debtor and the opportunity to discuss the
business, affairs and finances of the Company and the Reorganized Debtor with
directors, officers, employees, accountants, attorneys and representatives of
the Company and the Reorganized Debtor in order to enable the Investors and
their counsel, accountants and other representatives to each make such
investigations of the Company and the Reorganized Debtor and its respective
businesses as it deems reasonably necessary and appropriate; it being understood
that, subject to the execution of an appropriate confidentiality agreement
(containing a customary acknowledgment of its abstention from trading
obligations under applicable U.S. federal securities laws to the extent of the
receipt of or access to any material and non-public information), each of the
Investors will be provided reasonable access during normal business hours to
information and documents furnished to the Investor Representative by the
Company and the Reorganized Debtor. The Company agrees that it will cause the
officers and employees of the Company and the Reorganized Debtors, and will
request their respective legal counsel and accountants, to cooperate so that the
Investors can complete such review, including promptly disclosing to the
Investor Representative any material facts known to such parties which has
resulted in, or which could reasonably be expected to result in, a Material
Adverse Change.

Section 5.03. Notices of Certain Events. The Reorganized Debtor shall promptly
notify the Investor Representative of:

(a) any notice or other communication from any governmental or regulatory agency
or authority in connection with the transactions contemplated by the Transaction
Documents or the Plan;

(b) any actions, suits, claims, investigations or proceedings commenced or, to
its knowledge threatened against, relating to or involving or otherwise
affecting the Company or the Reorganized Debtors, any of its subsidiaries and
Affiliates or their respective businesses that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Section
3.04 or that relate to the consummation of the transactions contemplated by the
Transaction Documents; or

(c) the occurrence of any event, or the existence of any material fact which has
resulted in, or could be expected to result in, a Material Adverse Change.

ARTICLE 6

COVENANTS OF THE HBV INVESTORS

HBV and each of the HBV Investors hereby agree that:

Section 6.01. Voting to Accept the Plan. They have irrevocably voted to accept
the Plan (upon the terms thereof).

Section 6.02. The Funding Guarantee: Unconditionality and Payment. (a) Subject
to the provisions of Article 8 of this Agreement, this Agreement, including
without limitation the obligations of HBV and the HBV Investors set forth in
Section 2.01 hereof (the "Funding Guarantee"), is subject to specific
enforcement by the Bankruptcy Court as set forth in the Confirmation Order.

(b) If the proceeds of the High Yield Offering are escrowed pursuant to Section
7.1 of the Plan, HBV, not later than third day after the Effective Date, shall
either (i) obtain an irrevocable stand-by letter of credit to secure all of
HBV's performance obligations hereunder; or (ii) advance into escrow the amount
of all of HBV's performance obligations hereunder, in each case, to secure the
Funding Guarantee. Any fee with respect to any stand-by letter of credit
obtained by HBV shall be paid by the Company or the Reorganized Debtor.

ARTICLE 7

COVENANTS OF THE COMPANY AND THE HBV INVESTORS

The Company and each HBV Investor (with respect to itself only) agree that:

Section 7.01. Reasonable Best Efforts; Further Assurances. Subject to the terms
and conditions of this Agreement, the Company (or the Reorganized Debtor, as the
case may be) and the HBV Investors will use their reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or desirable under applicable laws and regulations to
consummate the transactions contemplated by the Transaction Documents to which
they are a party. Without limiting the foregoing, the Company (or the
Reorganized Debtor, as the case may be) and the HBV Investors agree to execute
and deliver, or cause to be executed and delivered, such other documents,
certificates, agreements and other writings and to take or to cause to be taken
such other actions as may be necessary or desirable in order to consummate or
implement expeditiously the transactions contemplated by the Transaction
Documents to which they are a party; it being hereby acknowledged and agreed
that no outside auditor "comfort letters" or opinions of counsel shall be
required to be delivered to any HBV Investor in connection with any of the
transactions contemplated by this Agreement.

Section 7.02. Public Announcements. The Company (or the Reorganized Debtor, as
the case may be) shall not issue any press release that references the Investors
or any of the transactions contemplated under this Agreement without the consent
of the Investor Representative; provided, however, that if the Company or the
Reorganized Debtor has provided the Investor Representative with a copy of the
press release, and the Investor Representative has not responded within two (2)
Business Days, the Company or the Reorganized Debtor may proceed with issuance
of such press release.

Section 7.03. Securities Act Legend. (a) All certificates evidencing any
Securities issued in accordance with this Agreement shall bear the Securities
Act Legend and be subject to appropriate "stop transfer" instructions.

(b) Any other securities issued or issuable with respect to any Securities
issued in accordance with this Agreement by way of a stock dividend or stock
split in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise shall bear the Securities Act
Legend.

(c) The Securities Act Legend shall be in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES OR "BLUE SKY" LAWS, AND MAY NOT BE SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR IN THE OPINION OF
COUNSEL AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER AND PURSUANT TO
REGISTRATION OR QUALIFICATION UNDER ANY APPLICABLE STATE SECURITIES LAWS OR
EXEMPTION THEREFROM.

(d) Upon any sale or transfer of a Security issued in accordance with this
Agreement pursuant to an effective registration statement under the Securities
Act, pursuant to Rule 144 under the Securities Act or pursuant to an opinion of
counsel reasonably satisfactory to the Company that the foregoing Securities Act
Legend no longer is required, the holder thereof shall be permitted to exchange
such certificate bearing the Securities Act Legend for a certificate that does
not bear the Securities Act Legend and rescind any restriction on the transfer
of such security.

ARTICLE 8

CONDITIONS TO CLOSING

Section 8.01. Conditions to Obligation of the HBV Investors. The obligation of
the HBV Investors to consummate the transactions contemplated by this Agreement
are subject to satisfaction of the condition that, as of the Guarantee
Performance Date, (i) there shall not then be in effect any law or order of any
governmental authority restraining, enjoining or otherwise prohibiting or
declaring illegal the consummation of any of the transactions contemplated by
this Agreement, and there shall exist no claim, action, suit, investigation,
litigation, arbitration or proceeding, pending or threatened, in any court or
before any tribunal or arbitrator, commenced or sought by any Person, seeking
any such law or order and (ii) all Expenses shall have been paid in full.

Section 8.02. Conditions to Obligation of the Company. The obligation of the
Company or the Reorganized Debtor to consummate the transactions contemplated by
this Agreement is subject to the condition that (i) the HBV Investors shall have
performed in all material respects all of their obligations under this Agreement
required to be performed by them at or prior to the Guarantee Performance Date,
and (ii) HBV and the HBV Investors shall have delivered to the Reorganized
Debtor a certificate executed by a senior executive officer of HBV stating that
the representations and warranties of HBV and the HBV Investors contained in
Section 4.06 of this Agreement are and shall be true in all material respects
both prior to and at and as of the Guarantee Performance Date, as if made at and
as of such date.

ARTICLE 9

SURVIVAL

Section 9.01. Survival. The representations and warranties of the parties hereto
contained in this Agreement or in any certificate or other writing delivered
pursuant thereto and any cause of action or claim arising out of or in
connection therewith shall not survive the Guarantee Performance Date. The
provisions of Section 9.02 and 9.03 shall survive the Guarantee Performance Date
indefinitely.

Section 9.02. Indemnification. Excluding any Indemnity Claim arising solely from
an Indemnified Party's (as defined in this paragraph) breach of this Agreement
or breach of any other agreements (including, without limitation, the
Transaction Documents) between an Indemnified Party and the Company or the
Reorganized Debtor, or among an Indemnified Party and the Reorganized Debtors,
the Company, on its own behalf and on behalf of the Reorganized Debtors, agrees
to indemnify and hold harmless the HBV Investors and their respective
affiliates, directors, officers, partners, members, employees, agents and
assignees (including affiliates thereof) (each an "Indemnified Party") from and
against any and all losses, claims, damages, liabilities or other expenses
("Indemnity Claims") to which such Indemnified Party may become subject, insofar
as such losses, claims, damages, liabilities (or actions or other proceedings
commenced or threatened in respect thereof) or other expenses arise out of or in
any way relate to or result from this Agreement, the Commitment Letter or other
definitive documentation, or in any way arise from any use or intended use of
this Agreement, the Commitment Letter or other definitive documentation, or the
proceeds of the Warrant Offering, and the Company (or the Reorganized Debtor, as
the case may be) agrees to reimburse (on an as-incurred monthly basis) each
Indemnified Party for any legal or other expenses incurred in connection with
investigating, defending or participating in any such loss, claim, damage,
liability or action or other proceeding (whether or not such Indemnified Party
is a party to any action or proceeding out of which indemnified expenses arise),
but excluding therefrom all expenses, losses, claims, damages and liabilities
that are finally determined in a non-appealable decision of a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of such Indemnified Party. In the event of any litigation or dispute
involving this Agreement, the Commitment Letter or other definitive
documentation, subject to the foregoing, the HBV Investors shall not be
responsible or liable to the Company or the Reorganized Debtors for any
consequential, indirect, incidental, special or punitive damages. The
obligations of the Company (or the Reorganized Debtor, as the case may be) under
this paragraph (the "Indemnification Obligations") shall remain effective
whether or not any of the transactions contemplated in this Agreement, the
Commitment Letter or other definitive documentation, are consummated, and
notwithstanding any termination of this Agreement and shall be binding upon the
Reorganized Debtor in the event that any plan of reorganization of the Company
is consummated. Pursuant to the Funding Agreement Approval Order, the
Indemnification Obligations are administrative expenses and obligations of the
Debtors' estates until paid.

Section 9.03. Procedures for Third Party Claims. (a) The Indemnified Parties
agree to give prompt notice ("Indemnification Claim Notice") to the Company (or
the Reorganized Debtor, as the case may be) of the assertion of any claim, or
the commencement of any suit, action or proceeding in respect of which indemnity
may be sought under Section 9.02 (the "Third Party Claims"). The failure by any
Indemnified Party so to notify the Company or the Reorganized Debtor shall not
relieve the Company or the Reorganized Debtors from any liability which it may
have to such Indemnified Party with respect to any claim made pursuant to this
Section 9.03, except to the extent that the Company or the Reorganized Debtor
shall forfeit substantive rights and defenses otherwise available to it if such
forfeiture would actually prejudice the Company or the Reorganized Debtor.

(b) Upon receipt of notice from such Indemnified Parties pursuant to Section
9.03(a), the Company or the Reorganized Debtor will, subject to the provisions
of Section 9.03(c), assume the defense and control of such Third Party Claims
but shall allow the Indemnified Parties a reasonable opportunity to participate
in the defense of such Third Party Claims with their own counsel and at their
own expense (except as provided in Section 9.03(d)). The Company or the
Reorganized Debtor shall select counsel of recognized standing and competence
who shall be reasonably acceptable to the Indemnified Parties; shall take all
steps necessary in the defense or settlement of such Third Party Claims; and
shall at all times diligently and promptly pursue the resolution of such Third
Party Claims. The Indemnified Parties shall, and shall cause each of their
Subsidiaries and Affiliates and each of their directors, officers, partners,
members, managers, employees, agents and assignees (including Affiliates
thereof) to, cooperate fully with the Company or the Reorganized Debtor in the
defense of any Third Party Claim defended by the Company or the Reorganized
Debtor.

(c) The Company or the Reorganized Debtor shall not be authorized to consent to
a settlement of, or the entry of any judgment arising from, any Third Party
Claim unless such settlement or consent to the entry of judgment shall: (i)(A)
not encumber any of the assets of any Indemnified Party, or (B) impose any
payment obligation, restriction or condition that would apply to, or adversely
affect any Indemnified Party or the conduct of any Indemnified Party's business
and (ii) contain a complete release of any Indemnified Party potentially
affected by such Third Party Claim.

(d) The Company or the Reorganized Debtors shall also be liable for the
reasonable fees and out-of-pocket expenses of counsel incurred by each
Indemnified Party in defending any Third Party Claim if (i) the Company or the
Reorganized Debtor has failed, after receipt from an Indemnified Party of an
Indemnification Claim Notice, promptly to assume the defense of the Third Party
Claim with counsel (selected by the Company) of recognized standing and
competence reasonably satisfactory to the Indemnified Party, (ii) the Company or
the Reorganized Debtor agrees in writing to pay the reasonable fees and
out-of-pocket expenses of counsel to the Indemnified Party, or (iii) the Company
or the Reorganized Debtor promptly shall have assumed the defense of the Third
Party Claim with counsel as described in clause (i) above but, at any time
subsequent thereto, it shall be mutually determined by the Company (upon the
advice of its counsel) and the Indemnified Party (upon the advice of its
counsel) that there are defenses and counterclaims available to the Company or
the Reorganized Debtor, on the one hand, which differ from or are in addition to
the defenses and counterclaims available to the Indemnified Party, on the other
hand, such that if the Company or the Reorganized Debtor and the Indemnified
Party were to be represented by the same counsel in respect of the defense or
settlement of such Third Party Claim such representation would result in a
conflict of interest for such counsel or otherwise prejudice the assertion or
availability of any such party's defenses and counterclaims.

ARTICLE 10

TERMINATION; FEES

Section 10.01. Termination by the HBV Investors. This Agreement may be
terminated by the HBV Investors at any time prior to the Guarantee Performance
Date (unless waived by the HBV Investors as set forth below), if:

(a) a trustee, responsible officer, or an examiner with powers beyond the duty
to investigate and report, as set forth in subclauses (3) and (4) of clause (a)
of section 1106 of the Bankruptcy Code, shall have been appointed under section
1104 or 105 of the Bankruptcy Code for service in the Chapter 11 Cases;

(b) the Chapter 11 Cases shall have been converted to a case or cases under
chapter 7 of the Bankruptcy Code;

(c) the Company or the Reorganized Debtor shall have breached any material
provision of this Agreement;

(d) the conditions set forth in Section 8.01 have not been satisfied as of the
Guarantee Performance Date;

(e) the Plan provides, or is modified to provide, for any terms that are
materially adverse to the HBV Investors and materially inconsistent with the
terms set forth herein; or

(f) after filing the Plan, the Company (i) submits a second or amended plan or
reorganization or liquidation that is materially adverse to the HBV Investors
and materially inconsistent with the provisions set forth herein or (ii) moves
to withdraw or withdraws the Plan.

Upon the occurrence of any of the events described in clause 10.01(a)
("Automatic Termination Events"), this Agreement shall terminate automatically
without the act of any party hereto, unless the occurrence of such Automatic
Termination Event is waived in writing within five (5) Business Days of its
occurrence by the HBV, acting on behalf of the HBV Investors, or (y) the
Automatic Termination Event that has occurred is that set forth under
subparagraph (c) in which case termination is effective upon (A) written notice
being provided to the Company by HBV, acting on behalf of the HBV Investors,
that (1) the Company or the Reorganized Debtor has breached a material provision
of this Agreement and (2) sets forth the provisions of this Agreement that have
been breached; provided, the Company or the Reorganized Debtor hereby agrees to
waive the requirement (if any) that the automatic stay in effect pursuant to
section 362 of the Bankruptcy Code (the "Automatic Stay") be lifted in
connection with giving such notice (and not to object to the HBV Investors
seeking to lift the Automatic Stay in connection with giving such notice, if
necessary), and (B) a ten (10) day cure period with respect to such breach must
have occurred and such breach must remain uncured.

Section 10.02. Termination by the Company. This Agreement may be terminated by
the Company or the Reorganized Debtor at any time prior to the Guarantee
Performance Date if HBV or any HBV Investor shall have breached any material
provision of this Agreement (without giving effect to any materiality qualifier,
however, in the case of the representations and warranties set forth in Section
4.06 hereof).

Section 10.03. Effect of Termination. If this Agreement is terminated as
permitted by Section 10.01 or 10.02 of this Agreement, such termination shall be
without liability of either party (or any stockholder, partner, member,
director, officer, employee, agent, consultant or representative of such party)
to the other party to this Agreement; provided, that if such termination shall
result from the (i) willful failure of either party to fulfill a condition to
the performance of the obligations of the other party, (ii) failure to perform a
covenant of this Agreement or (iii) breach by either party hereto of any
representation or warranty or agreement contained herein such party shall,
subject to Section 10.04 of this Agreement, be fully liable for any and all
damage, loss and expense (including, without limitation, reasonable expenses of
investigation and reasonable attorneys' fees and expenses in connection with any
action, suit or proceeding) incurred or suffered by the other party as a result
of such failure or breach. The provisions of Article 9 and Sections 2.03(c),
7.02, 10.03, 10.04, 11.03, 11.05, 11.06 and 11.07 shall survive any termination
hereof pursuant to Section 10.01 or 10.02.

Section 10.04. Specific Performance/No Consequential Damages. This Agreement is
subject to enforcement by the Bankruptcy Court by specific performance because
there is no adequate remedy at law. Notwithstanding any provision of this
Agreement, the parties agree that any claim for damages for any breach of this
Agreement shall not include any (i) incidental, indirect, or consequential
damages or (ii) special or punitive damages.



ARTICLE 11

MISCELLANEOUS

Section 11.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

(a) if to the HBV Investors, to:

Mellon HBV Alternative Strategies LLC

The MetLife Building

200 Park Avenue
Suite 3300

New York, New York 10166-3399

with a copy to:

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, New York 10005

Attention: Stephen J. Blauner, Esq.

Fax: (212) 822-5544

e-mail: sblauner@milbank.com

(b) if to the Company or the Reorganized Debtor, to:

Seitel, Inc.

10811 S. Westview Circle Drive

Building C, Suite 100

Houston, Texas 77043

with a copy (which shall not constitute notice pursuant to this Section 11.01)
to:

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, New York 10166

Attention: Clifford E. Neimeth, Esq.

Fax: (212) 801-6400

e-mail: neimethc@gtlaw.com

with a further copy (which shall not constitute notice pursuant to this Section
11.01) to:

Kronish Lieb Weiner & Hellman LLP

1114 Avenue of the Americas

New York, NY 10036

Attention: Lawrence C. Gottlieb, Esq.

Fax: 212-479-6275

e-mail: lgottlieb@kronishlieb.com

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m., New
York City time, in the place of receipt and such day is a business day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding business day in the
place of receipt.

Section 11.02. Amendments and Waivers. (a) Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 11.03. Expenses. Except as otherwise provided herein with respect to
Expenses, all costs and expenses incurred in connection with the Transaction
Documents shall be paid by the party incurring such cost or expense.

Section 11.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors by operation of law (including, in the case of the Company, the
Reorganized Debtor, and, in the case of the Company's subsidiaries, the
Reorganized Debtors); it being hereby understood and agreed, however, that the
obligations of the parties under this Agreement are in the nature of personal
performance obligations and shall not be assignable, in whole or in part,
without the prior consent of the Company or the Reorganized Debtor (in the case
of HBV or any of the other HBV Investors) or the prior consent of HBV (in the
case of the Company or the Reorganized Debtor).

Section 11.05. Governing Law. Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law rules of such state.

Section 11.06. Jurisdiction. The Bankruptcy Court shall retain jurisdiction with
respect to all matters arising from or related to the implementation of this
Agreement and the transactions contemplated hereby, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that such suit, action or proceeding which is
brought in such court has been brought in an inconvenient forum. Process in any
such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the generality of the foregoing, each party agrees that service of
process on such party as provided in Section 11.01 shall be deemed effective
service of process on such party.

Section 11.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 11.08. Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by each other party hereto. No
provision of this Agreement is intended to confer upon any Person other than the
parties hereto any rights or remedies hereunder.

Section 11.09. Entire Agreement; Commitment Letter Entirely Superseded. This
Agreement and the other Transaction Documents constitute the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement
(including, without limitation, the Commitment Letter). Anything to the contrary
notwithstanding in this Agreement and in any other Transaction Document and
without limiting the generality of any provision of this Agreement, this
Agreement is intended to and does hereby supersede in their entirety all of the
terms, conditions and provisions of the Commitment Letter (and related term
sheet) and, in that respect, all conditions to the HBV Investors' obligations
set forth in the Commitment Letter (and related term sheet) relating to the
occurrence or non-occurrence of facts, circumstances and events prior to the
date hereof, are hereby irrevocably deemed fully satisfied by HBV and the other
HBV Investors in all respects.

Section 11.10. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

Section 11.11. Delays or Omissions. Except as expressly provided herein, no
delay or omission to exercise any right, power or remedy accruing to the Company
(or the Reorganized Debtor, as the case may be) or the Investors upon any breach
or default of any party under this Agreement, shall impair any such right, power
or remedy of the Company or the Reorganized Debtors or Investors nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of the Company or the
Reorganized Debtors or the Investors of any breach or default under this
Agreement, or any waiver on the part of any such party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to the Company or the Reorganized
Debtors or the Investors shall be cumulative and not alternative.

Section 11.12. Interpretation. The parties agree that to the extent any
provision of (i) the Plan relating to the HBV Investors or (ii) the Commitment
Letter conflicts with any provision of this Agreement, the provisions of this
Agreement shall control.

IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.



MELLON HBV ALTERNATIVE STRATEGIES LLC,
as Investment Manager
(on behalf of certain funds and managed accounts
whose names are set forth on Schedule A)

By: _________________________________

Name:

Title:

 

SEITEL, INC.

By: _________________________________

Name:

Title:

--------------------------------------------------------------------------------

Schedule A

HBV FUNDS AND MANAGED ACCOUNTS

Mellon HBV Master Multi-Strategy Fund LP

Master Rediscovered Opportunities Fund LP

Distressed Recovery Fund LP

Mellon HBV Special Situations Fund LP

Mellon HBV Capital Partners LP

HFR DS Performance Master Trust

Axis - RDO Limited



 

--------------------------------------------------------------------------------

Schedule B

FORM OF GUARANTOR WARRANT

 

 

 

 

--------------------------------------------------------------------------------